DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits for application 16/921,438.  Claims 1-19 are currently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
Regarding Claim 4, each of the second instances of “first range” and “second range” in line 3 are interpreted as referring to the same limitations first recited in lines 1 and 2, respectively.

	Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious a method of controlling gear shift of a hybrid vehicle including determining a representative driving mode based on mode switch power as a reference of switch between a first driving mode using only an electric motor and a second driving mode using at least an engine and the predicted required power, in combination with the other method steps required by independent claim 1.
The prior art does not disclose nor render obvious a hybrid vehicle including a hybrid controller configured to predict required power of a forward driving path, to determine a representative driving mode based on mode switch power as a reference of switch between a first driving mode using only an electric motor and a second driving mode using at least an engine and the predicted required power, in combination with the other elements required by independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
FUKUDA (US 2018/0093659 A1) discloses a hybrid vehicle control system wherein different shift maps correspond to different battery SOC states (see paragraph [0154]).  However, the reference fails to disclose the above limitations that deal with determining a representative driving mode based on mode switch power and predicted required power.
MATSUBARA et al. (US 2009/0042691 A1) discloses a vehicle control device including a shift map utilized during switching control between an engine drive mode and a motor drive mode (see Fig. 8).  However, the reference fails to disclose the above limitations that deal with determining a representative driving mode based on mode switch power and predicted required power.
TABATA (US 2004/0079564 A1) discloses a vehicle control system utilizing different control maps (see paragraph [0646]).  However, the reference fails to disclose the above limitations that deal with determining a representative driving mode based on mode switch power and predicted required power.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655